Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 1 of 20 PageID #: 4712




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 UNITED STATES OF AMERICA, ex rel.,              §
 MICHAEL J. FISHER, KEITH                        §
 FRANKLIN, CHEZZA HARTFIELD, and                 §
 REGINA MCPHAUL                                  §
                                                 §    Civil Action No. 4:16-CV-00395
 v.                                              §    Judge Mazzant
                                                 §
 JPMORGAN CHASE BANK N.A.                        §


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant JPMorgan Chase’s Motion to Compel the

Production of Relators’ Disclosure Statements (Dkt. #169). Having considered the motion and the

relevant pleadings, the Court finds that the motion should be denied.

                                       BACKGROUND

       In 2008, the United States faced a housing crisis caused, in part, by mortgage fraud and

predatory lending. The crisis caused home prices to plummet and foreclosures to skyrocket,

leaving homeowners with negative equity in their homes. Distressed homeowners were unable to

sell or refinance their homes to meet their mortgage obligations. In response to this crisis, the

Government enacted the Emergency Economic Stabilization Act of 2008 (“EESA”). Fannie Mae

entered a Financial Agency Agreement for a Homeownership Preservation under the EESA with

the U.S. Department of Treasury (“Treasury”), whereby the Treasury authorized Fannie Mae to

act as a financial agent of the United States for EESA programs.

       The Home Affordable Modification Program (“HAMP”), administered by the Treasury

Department, was a voluntary program under EESA designed to prevent avoidable foreclosures by

providing homeowners with affordable mortgage-loan modifications and other alternatives to
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 2 of 20 PageID #: 4713



eligible buyers. HAMP’s primary goal was to relieve the burden on homeowners by lowering their

mortgage payments to 31% or less of their gross monthly income. Investors would receive

payments and a guarantee that no modification would result in a mortgage worth less than the net-

present value of the property. In return, mortgage servicers, in addition to their annual servicing

fees, received HAMP incentive payments to complete the modifications.             Each successful

modification entitled the servicer from $1,200–2,000 depending on how long the mortgage was

delinquent. From the program’s start in 2009 through the second quarter of 2016, HAMP

generated more than 1.6 million permanent modifications.

       In 2009, Defendant—one of the country’s largest mortgage servicers by volume—enrolled

in HAMP. On July 31, 2009, Defendant expressly certified its compliance with HAMP guidelines

and applicable federal laws in signing the initial Servicer Participation Agreement (“SPA”). The

SPA names Defendant as the servicer and “Fannie Mae, solely as Financial Agent of the United

States,” as the administrator. The SPA also names Freddie Mac as a compliance agent. The parties

signed a Financial Instrument on the same day, which details the representations, warranties, and

covenants that Defendant is obligated to make in connection with its participation in HAMP. The

Financial Instrument was fully incorporated into the SPA. On March 24, 2010, Defendant signed

an Amended SPA. Defendant also signed annual certifications, a prerequisite to receiving HAMP

payments.

       Defendant expressly represented in the SPAs and annual certifications that: (1) it was in

compliance with the terms and guidelines of HAMP; (2) it was in compliance with all applicable

laws and requirements; (3) it created and maintained an effective HAMP program and committed

the resources needed to employ enough trained, experienced personnel with the tools and

technology necessary to provide quality service to homeowners; and (4) it had adequately



                                                2
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 3 of 20 PageID #: 4714



documented and monitored its compliance and immediately reported to the Government any

credible evidence of material violations of these certifications.

       On February 8, 2012, Defendant and the Department of Justice, Department of Housing

and Urban Development, and 49 state attorneys general entered into a $25 billion settlement

agreement to address allegations of loan-servicing deficiencies, including HAMP violations. The

Government brought suit, and the parties submitted a consent order that United States District

Judge Rosemary M. Collyer of the United States District Court for the District of Columbia entered

in April 2012. The consent order released Defendant from liability arising out of “Covered

Servicing Conduct,” including HAMP participation and implementation, occurring on or before

February 8, 2012.

       On September 27, 2013, relator Michael J. Fisher filed a complaint against Defendant in

the Southern District of New York on behalf of the United States, alleging multiple violations of

the False Claims Act, 31 U.S.C. §§ 3729–3732 (“FCA”). On November 3, 2015, Keith Franklin,

Reginald McPhaul, and Chezza Hartfield joined Michael J. Fisher as relators (collectively,

“Relators”). On June 2, 2016, the case was transferred to this Court.

       On December 13, 2018, Defendant moved for summary judgment under the FCA’s public-

disclosure bar. Defendant alleged Relators’ Fifth Amended Complaint contained facts that were

publicly disclosed and Relators also did not qualify as original sources (Dkt. #106 at pp. 1–6).

Relators survived summary judgment because they qualified as original sources for purposes of

the motion—but the Court noted Defendant was “free to test Relators’ claim to original source

status in discovery” and then renew its motion for summary judgment (Dkt. #162 at p. 6).

       Defendant sought production of the disclosure statements that Relators provided to the

Government. Relators did not provide the statements, claiming attorney-client privilege, work-



                                                  3
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 4 of 20 PageID #: 4715



product privilege, and the common-interest doctrine protected the documents. On April 5, 2019,

Defendant urged production of the statements again because the factual portions of the statements

contained ordinary work product that Defendant had a substantial need for in discovery. The

parties met on April 17, 2019 to discuss the statements’ production, in which Defendant offered

the Relators an opportunity to redact any opinion work product. Relators refused to do so in a

letter dated on August 9, 2019 because they claimed the statements were privileged.

       Defendant sent interrogatories to the Relators, but it claims their responses “broadly

summarized the allegations” and “did not specify when Relators disclosed each allegation.” (Dkt.

#169 at pp. 5–6). Defendant also deposed Relators Franklin, McPhaul, and Fisher. Defendant

alleges these depositions did not reveal the factual information inside the disclosure statements

that it has a substantial need for. Defendant requested the Disclosure Statements again on

December 20, 2019, but again Relators refused to produce them.

       On March 5, 2020, the Court granted Defendant leave to file a motion to compel the

production of the disclosure statements. Defendant then filed its Motion to Compel on March 10,

2020 (Dkt. #169). Relators filed their response on March 20, 2020 (Dkt. #174). Defendant filed

its reply on April 3, 2020 (Dkt. #185), which Relators provided a sur-reply to on April 20, 2020

(Dkt. #192). The Government provided its Statement of Interest on April 27, 2020 (Dkt. #194).

Defendant responded to the Government’s statement on May 4, 2020 (Dkt. #196).

                                      LEGAL STANDARD

       Under Federal Rule of Civil Procedure 26(b)(1), parties “may obtain discovery regarding

any non[-]privileged matter that is relevant to any party’s claim or defense . . . .” FED. R. CIV. P.

26(b)(1). Relevance, for the purposes of Rule 26(b)(1), is when the request is reasonably

calculated to lead to the discovery of admissible evidence. FED. R. CIV. P. 26(b)(1); Crosby v. La.



                                                 4
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 5 of 20 PageID #: 4716



Health & Indem. Co., 647 F.3d 258, 262 (5th Cir. 2011). The Court’s scheduling order requires

that the parties produce, as part of their initial disclosure, “documents containing, information

‘relevant to the claim or defense of any party.’” (Dkt. #113 at p. 4). Moreover, the Local Rules

of the Eastern District of Texas provide further guidance suggesting that information is “relevant

to any party’s claim or defense [if]: (1) it includes information that would not support the disclosing

parties’ contentions; . . . (4) it is information that deserves to be considered in the preparation,

evaluation or trial of a claim or defense. . . .” LOCAL RULE CV-26(d). It is well established that

“control of discovery is committed to the sound discretion of the trial court.” Freeman v. United

States, 556 F.3d 326, 341 (5th Cir. 2009) (quoting Williamson v. U.S. Dep’t of Agric., 815 F.2d

368, 382 (5th Cir. 1987)).

       Rule 37 of the Federal Rules of Civil Procedure allows a discovering party, on notice to

other parties and all affected persons, to “move for an order compelling disclosure or discovery.”

FED. R. CIV. P. 37(a)(1). The moving party bears the burden of showing that the materials and

information sought are relevant to the action or will lead to the discovery of admissible evidence.

Export Worldwide, Ltd. v. Knight, 241 F.R.D. 259, 263 (W.D. Tex. 2006). Once the moving party

establishes that the materials requested are within the scope of permissible discovery, the burden

shifts to the party resisting discovery to show why the discovery is irrelevant, overly broad, unduly

burdensome or oppressive, and thus should not be permitted. Id.

       Federal Rule of Civil Procedure 34 governs requests for production of documents,

electronically stored information, and tangible things. Rule 34 requires responses to “either state

that inspection and related activities will be permitted as requested or state with specificity the

grounds for objecting to the request, including the reasons.” FED. R. CIV. P. 34(b)(2)(B). “An

objection [to the entire request] must state whether any responsive materials are being withheld on



                                                  5
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 6 of 20 PageID #: 4717



the basis of that objection.” FED. R. CIV. P. 34(b)(2)(C). On the other hand, “[a]n objection to part

of a request must specify the part and permit inspection of the rest.” FED. R. CIV. P. 34(b)(2)(C).

       After responding to each request with specificity, the responding attorney must sign their

request, response, or objection certifying that the response is complete and correct to the best of

the attorney’s knowledge and that any objection is consistent with the rules and warranted by

existing law or a non-frivolous argument for changing the law. FED. R. CIV. P. 26(g). This rule

“simply requires that the attorney make a reasonable inquiry into the factual basis of his response,

request, or objection.” FED. R. CIV. P. 26(g) advisory committee note (1983).

       The federal rules follow a proportionality standard for discovery. FED. R. CIV. P. 26(b)(1).

Under this requirement, the burden falls on both parties and the court to consider the

proportionality of all discovery in resolving discovery disputes. FED. R. CIV. P. 26(b)(1), advisory

committee note (2015). This rule relies on the fact that each party has a unique understanding of

the proportionality to bear on the particular issue. Id. For example, a party requesting discovery

may have little information about the burden or expense of responding. Id. “The party claiming

undue burden or expense ordinarily has far better information—perhaps the only information—

with respect to that part of the determination.” Id.

                                           ANALYSIS

       Defendant is seeking production of the disclosure statements that Relators served on the

Government pursuant to 31 U.S.C. § 3730(b)(2). Relators allege the disclosure statements are

protected by: (1) attorney-client privilege, (2) the work-product doctrine, and (3) the common-

interest doctrine (Dkt. #174 at pp. 2–3). Defendant first contends that even if any privilege did

exist, Relators have waived it (Dkt. #169 at pp. 8–9). Defendant also asserts that production of

the factual portions of the disclosure statements is appropriate because the statements are not



                                                 6
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 7 of 20 PageID #: 4718



protected by attorney-client privilege and it has substantial need for the ordinary work product

within the statements (Dkt. #169 at pp. 9–14).

          The FCA allows a private citizen to file a civil action on behalf of the person and

Government. See 31 U.S.C. § 3730(b)(1). Before filing the complaint, however, the private

citizen—known as a relator—must provide the Government with a written disclosure statement

that contains “substantially all material evidence and information the person possesses.” 31 U.S.C.

§ 3730(b)(2). Disclosure statements serve the purpose of “provid[ing] the United States with

enough information on the alleged fraud to be able to make a well-reasoned decision on whether

it should participate in the filed lawsuit or allow the relator to proceed alone.” United States ex

rel. Fisher v. Homeward Residential, Inc., No. 4:12-CV-461, 2015 WL 4610284, at *2 (E.D. Tex.

July 31, 2015) (quoting United States ex rel. Bagley v. TRW, Inc., 212 F.R.D. 554, 555 (C.D. Cal.

2003)).

          The FCA itself is silent on whether disclosure statements are available to defendants for

discovery. See U.S.C. § 3730(b)(2). So, courts follow the Federal Rules of Civil Procedure in

determining whether the statements are discoverable. E.g., United States ex rel. Heesch v.

Diagnostic Physicians Grp., P.C., No. CV 11-00364-KD-B, 2014 WL 12603138, at *2 (S.D. Ala.

June 4, 2014); United States ex rel. Yannacopoulos v. Gen. Dynamics, 231 F.R.D. 378, 381 (N.D.

Ill. 2005). Courts acknowledge that disclosure statements are relevant to discovery under the

Federal Rules, but courts are divided on what privileges may attach to them.

  I.      Attorney-Client Privilege

          Defendant argues that attorney-client privilege does not apply because disclosure

statements do not meet the requirements for attorney-client privilege (Dkt. #169 at p. 9).

Specifically, Defendant asserts that disclosure statements are not made between an attorney and



                                                  7
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 8 of 20 PageID #: 4719



client or submitted to the Government for legal advice (Dkt. #169 at p. 9). In cases dealing with a

federal question, the requirements for attorney-client privilege are:

        (1) the asserted holder of the privilege is or sought to become a client; (2) the person
        to whom the communication was made is a member of a bar of a court, or his
        subordinate, and in connection with this communication is acting as a lawyer; (3)
        the communication relates to a fact of which the attorney was informed (a) by his
        client (b) without the presence of strangers (c) for the purpose of securing primarily
        either (i) an opinion on law or (ii) legal services (iii) or assistance in some legal
        proceeding, and (d) not for the purpose of committing a crime or tort; and (4)
        the privilege has been (a) claimed and (b) not waived by the client.

Ferko v. Nat’l Ass’n For Stock Car Auto Racing, Inc., 218 F.R.D. 125, 133–34 (E.D. Tex. 2003)

(citing United States v. Mobil Corp., 149 F.R.D. 533, 536 (N.D. Tex. 1993)).

        Courts that have addressed the issue largely agree: disclosure statements do not qualify for

attorney-client privilege. See Homeward Residential, 2015 WL 4610284, at *4 n.3 (“[R]eported

decisions expressly addressing the issue have uniformly concluded that disclosure statements are

not protected by the attorney-client privilege.”) (collecting cases). But because the Court today

holds that: (1) Relators’ disclosure statements are at least ordinary work product; and

(2) Defendant has not shown a substantial need for the privileged materials or an inability to obtain

the substantial equivalent without undue hardship, the Court does not address Relators’ argument

that their disclosure statements are protected by the attorney-client privilege.

  II.   Work-Product Doctrine

        Relators argue that the disclosure statements are protected by the work-product doctrine

(Dkt. #174 at p. 2). Rule 26 of the Federal Rules of Civil Procedure codifies the work-product

doctrine and provides in part that:

        [A] party may not discover documents and tangible things that are prepared in
        anticipation of litigation or for trial by or for another party or its representative
        (including the other party’s attorney, consultant, surety, indemnitor, insurer, or
        agent). But . . . those materials may be discovered if: (i) they are otherwise
        discoverable under Rule 26(b)(1); and (ii) the party shows that it has substantial

                                                   8
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 9 of 20 PageID #: 4720



           need for the materials to prepare its case and cannot, without undue hardship, obtain
           their substantial equivalent by other means.

FED. R. CIV. P. 26(b)(3)(A). Rule 26 further distinguishes between two types of work product—

ordinary and opinion. See id.; see also S.E.C. v. Brady, 238 F.R.D. 429, 442 (N.D. Tex. 2006).

While ordinary work product is comprised of “factual material prepared in anticipation of litigation

or trial,” opinion work product contains the “mental impressions, conclusions, or legal theories of

any attorney or other representative of a party. . . .” United States ex rel. Fisher v. Ocwen Loan

Servicing, LLC., No. 4:12-CV-543, 2015 WL 4609742, at *2 (E.D. Tex. July 31, 2015).

           In order to claim work-product privilege, a party must show that: “(1) the materials sought

are tangible things; (2) the materials sought were prepared in anticipation of litigation or trial;

[and] (3) the materials were prepared by or for a party’s representative.” Mondis Tech., Ltd. v. LG

Elecs., Inc., No. 2:07-CV-565-TJW-CE, 2011 WL 1714304, at *2 (E.D. Tex. May 4, 2011)). Once

a party meets this showing, the burden shifts to the party seeking discovery to prove why the

materials should still be produced. Ocwen, 2015 WL 4609742, at *3 (quoting Ferko v. Nat’l Ass’n

For Stock Car Auto Racing, Inc., 219 F.R.D. 396, 400 (E.D. Tex. 2003)). Specifically, the party

seeking discovery “must establish (1) a substantial need of the privileged materials and (2) an

inability to obtain the substantial equivalent of the material through other means without undue

hardship.” Id. (quoting Ferko, 219 F.R.D. at 400). However, opinion work product “enjoys nearly

absolute protection” and is only discoverable in rare circumstances or when the work-product

privilege has been waived. Id. (citing Bagley, 212 F.R.D. at 559).

           Defendant argues that the factual portions of the disclosure statements are ordinary work

product that Defendant has a substantial need for and cannot otherwise acquire without undue

hardship (Dkt. # 169 at pp. 10–14). 1 On the other hand, Relators (and the Government) ask the


1
    Defendant concedes that opinion work product within the disclosure statements can be redacted.

                                                          9
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 10 of 20 PageID #: 4721



 Court to adopt a bright-line rule that disclosure statements are entirely opinion work product (Dkt.

 #174 at pp. 3–5, Dkt. #194 at pp. 2–4). Thus, Relators claim they should not be forced to produce

 the documents because they have not waived work-product privilege and no rare circumstances

 are present. Relators argue alternatively that if the Court finds that the disclosure statements are

 ordinary work product, Relators should still not be forced to produce them because Defendant

 cannot demonstrate a substantial need for the factual portions of the statements (Dkt. #174 at pp.

 5–11).

          “The Fifth Circuit has not directly addressed whether FCA disclosure statements constitute

 opinion work product or ordinary work product.” Homeward Residential, 2015 WL 4610284, at

 *3; Ocwen, 2015 WL 4609742, at *3. In the past, the Court held that disclosure statements filed

 pursuant to the FCA “constitute at least ordinary work product for the purposes of the work-

 product doctrine.” Homeward Residential, 2015 WL 4610284, at *3 (emphasis added); Ocwen,

 2015 WL 4609742, at *3 (emphasis added). And the Court need not resolve this open question

 today—even assuming FCA disclosure statements constitute only ordinary work product, the

 Court finds that Defendant has not met its burden of showing substantial need for the disclosure

 statements.

          Defendant argues it establishes substantial need for the disclosure statements’ factual

 portions because it needs them in order to: (1) test Relators’ original-source status; and (2)

 challenge the materiality of Relators’ allegations (Dkt. #169 at pp. 11–13).          Furthermore,

 Defendant contends that Relators have impeded its attempts to acquire similar information (Dkt.

 #169 at pp. 13–14). The Court disagrees. Because the Court finds the disclosure statements to be

 at least ordinary work product, and Defendant has not demonstrated a substantial need for the

 statements, the Court will not compel Relators to produce the disclosure statements at this time.



                                                 10
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 11 of 20 PageID #: 4722



             Defendant’s Original-Source Argument

        Under the FCA, a relator may not bring a claim if “substantially the same allegations or

 transactions in the action or claim were publicly disclosed” prior to the relator bringing the claim.

 31 U.S.C. § 3730(e)(4)(a). This is often referred to as the “public-disclosure bar.” See United

 States ex rel. Colquitt v. Abbott Labs., 858 F.3d 365, 373 (5th Cir. 2017). However, a relator can

 still successfully bring a claim despite the public-disclosure bar if the relator qualifies as an

 “original source” under the statute. 31 U.S.C. § 3730(e)(4)(a). An original source is:

        an individual who either (i) prior to a public disclosure under subsection (e)(4)(a),
        has voluntarily disclosed to the Government the information on which allegations
        or transactions in a claim are based, or (2) who has knowledge that is independent
        of and materially adds to the publicly disclosed allegations or transactions, and
        who has voluntarily provided the information to the Government before filing an
        action under this section.

 § 3730(e)(4)(b) (emphasis added).

        At summary judgment, Relators argued they qualified as original sources (Dkt. #117 at pp.

 14–20). Defendant argues that in order to sufficiently challenge this assertion, it needs the

 disclosure statements to know what information Relators provided to the Government and when

 they disclosed it (Dkt. #169 at pp. 12–13). Some courts have acknowledged that invocation of

 original-source status can establish a substantial need for compelling the production of a relator’s

 disclosure statement. See United States ex rel. Branch Consultants, LLC v. Allstate Ins. Co., No.

 CV 06-4091-SSV-SS, 2010 WL 11627441, at *4 (E.D. La. May 12, 2010); see also United States

 ex rel. Cericola v. Ben Franklin Bank, No. 99 C 6311, 2003 WL 22071484, at *3 (N.D. Ill. Sept.

 4, 2003).

        But the situation here is distinguishable. Relators have provided Defendant with sufficient

 information that obviates any substantial need for the factual information on the original-source

 exception. As Relators note in their reply, they have provided Defendant with: (1) the documents


                                                  11
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 12 of 20 PageID #: 4723



 they provided to the Government; (2) names of other witnesses they spoke with during the

 investigations; and (3) the dates, times, and frequency of their meetings with the federal

 government. See (Dkt. #174 at p.10; Dkt. #174, Exhibits 1–4).

          Also, Relators have been forthcoming in responding to Defendant’s discovery requests

 through interrogatories and depositions. For example, Relator Fisher provided a detailed factual

 summary in his interrogatory response regarding how he observed Defendant’s alleged violations

 and what conduct he reported to the United States (Dkt. #174, Exhibit 1 at p. 5). Relator Fisher

 also provided the dates he worked at the law firm where he witnessed the alleged violations—

 giving Defendant further means to verify what Fisher knew at the time of filing the action (Dkt.

 #174, Exhibit 1 at p. 5). Similarly, Relator Franklin provided a detailed factual summary in his

 interrogatory about what he witnessed, that he reported “these issues to the United States through

 my attorneys in August 2014,” and the names of individuals who Defendant could question

 regarding Relator Franklin’s knowledge at the time of the allegations (Dkt. #174, Exhibit 2 at pp.

 6–14).    Relators McPhaul and Hartfield also provided detailed factual summaries in their

 interrogatories as to their specific allegations, the names of other individuals who they informed

 about the alleged issues, and when they met with the Government (Dkt. #174, Exhibit 3 at pp. 4–

 11; Dkt. #174, Exhibit 4 at pp. 4–11).

          Relators’ depositions also provided Defendant with substantial information. For example,

 Relators McPhaul and Hartfield answered numerous questions regarding the documents they gave

 the Government and how those documents supported the allegations they made against Defendant

 (Dkt. #174, Exhibits 6–7). Relator Fisher provided when he met with the Government, who he

 met with, and the general subject matters of their discussions (Dkt. # 174, Exhibit 5). And Relator

 Franklin answered questions on the violations he alleged to the Government and what the



                                                 12
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 13 of 20 PageID #: 4724



 Government wanted to generally discuss in meetings (Dkt. #174, Exhibit 8).

          Relators have provided Defendant with specific factual information and other means to

 allow Defendant to adequately test their original-source status. Defendant does not meet its burden

 of showing how the interrogatory responses, deposition answers, and other provided documents

 are insufficient. Nor can Defendant argue that Relators have refused to cooperate, making

 production of the disclosure statements Defendant’s only opportunity to obtain factual information

 related to Relators’ original-source status. Indeed, Relators have provided the facts and sources of

 information necessary for Defendant to challenge Relators on what they knew prior to filing their

 complaints. Therefore, Defendant fails to establish a substantial need for the information and an

 inability to acquire the information through other means. 2

          Defendant’s remaining argument boils down to its contention that it still doesn’t know

 when Relators filed their disclosure statements with the Government (Dkt. #169 at p. 13). So, the

 argument goes, Defendant cannot adequately test whether Relators violated their statutory duty to

 file the disclosure statement with the Government prior to bringing their claim. See 31 U.S.C.

 § 3730(b)(2). But this argument is unpersuasive. Defendant cannot rely on an “uncertain legal

 argument regarding potential procedural short comings” in order to demonstrate a substantial need.

 United States ex rel. Carter v. Halliburton, 266 F.R.D. 130, 134 (E.D. Va. 2010). As the Carter

 court noted, if a defendant could establish a substantial need this way, “such a statement would

 never be protected from production by the work product doctrine.” Id. Defendant cannot simply

 rely on its desire to verify the § 3730(b)(2) procedural requirements for filing the disclosure


 2
   The Court also notes that Defendant still has a year before trial begins. To the extent Defendant needs more factual
 information about what Realtors informed the Government about prior to filing their complaints, Defendant can still
 utilize discovery. See Ocwen, 2015 WL 4609742, at *4 (“Additionally, Ocwen has the opportunity to question
 Relators regarding the information contained within their allegations and their investigative efforts.”); see also United
 States ex rel. Hunt v. Merck-Medco Managed Care, LLC, No. 00-CV-737, 2004 WL 868271, at *2 (E.D. Pa. Apr. 21,
 2004) (holding defendants did not have substantial need for disclosure statements because defendants had ample
 opportunity to discover more facts before trial began).

                                                           13
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 14 of 20 PageID #: 4725



 statement with the Government in order to show substantial need.

            Defendant’s Materiality Argument

        Defendant alternatively argues it has a substantial need for the disclosure statements

 because if Relators disclosed specific allegations in their disclosure statements—and the

 Government continued to make payments—then this would be strong evidence that the

 Government did not consider Defendant’s violations to be material (Dkt. #169 at pp. 11–12). The

 Court is unpersuaded.

        In Universal Health Servs., Inc. v. United States ex rel. Escobar, the Supreme Court held

 that “compliance with a statutory, regulatory, or contractual requirement must be material to the

 Government’s payment decision in order to be actionable under the False Claims Act.” 136 S. Ct.

 1989, 1996 (2016). The Supreme Court defined materiality as “having a natural tendency to

 influence, or be capable of influencing, the payment or receipt of money or property.” Id. at 2002.

 In Escobar, the Court emphasized that the materiality standard is “demanding” and considered

 several relevant factors. Id. at 2003–04. Particularly relevant here, the Supreme Court noted that

 “if the Government pays a particular claim in full despite its actual knowledge that certain

 requirements were violated, that is very strong evidence that those requirements are not material.”

 Id. at 2003 (emphasis added). Twice, the Supreme Court specifically referenced the Government’s

 actual knowledge as relevant—but not dispositive—to materiality. Id. at 2003–04.

        In advancing its argument on materiality, Defendant relies primarily on a strained reading

 of the Fifth Circuit’s decision in United States ex rel. Harman v. Trinity Industries Inc., 872 F.3d

 645 (5th Cir. 2017), which addressed the materiality test—though as Relators note, not in the

 context of discovery. In Trinity Industries, the Fifth Circuit considered several other courts’

 decisions and determined that “though not dispositive, continued payment by the federal

 government after it learns of the alleged fraud substantially increases the burden on the relator in
                                                 14
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 15 of 20 PageID #: 4726



 establishing materiality.” Id. at 663. Defendant attempts to take the Fifth Circuit’s language—

 specifically that the Fifth Circuit referenced an “alleged fraud”—as importing a materiality

 standard that would make mere awareness of the allegations relevant to the materiality test. Thus,

 Defendant argues it has a substantial need for the statements because they may help demonstrate

 the scope of the Government’s knowledge of the fraud when the Government authorized payments.

 But the Court disagrees.

        First, as the Government and Relators correctly state, the Fifth Circuit’s decision could not

 and did not alter the materiality standard set out by the Supreme Court in Escobar. It is the

 Government’s actual knowledge of the fraud—not mere awareness of it—that is particularly

 relevant to the Government’s payment decisions. See Escobar, 136 S. Ct. at 2002. The Fifth

 Circuit’s decision did not depart from Escobar as Defendant claims. See Trinity Indus., 872 F. 3d

 at 661 (“Unlike in the case we decide today, the [First Circuit] found no evidence that the relevant

 government agency had actual knowledge of any violations when it decided to pay the claims.”)

 (emphasis added) (citing United States ex rel. Escobar v. Universal Health Servs., Inc., 842 F.3d

 103, 110 (1st Cir. 2016)).

        The First Circuit’s decision in Escobar following remand from the Supreme Court is

 particularly on point here. Escobar, 842 F.3d at 110–12. In addressing materiality, the First

 Circuit held that “mere awareness of allegations concerning noncompliance with regulations is

 different from knowledge of actual noncompliance.” Id. at 112. While the disclosure statements

 here may contain material information to an allegation of fraud under the FCA, Relators and the

 Government rightfully point out that the statements likely do not carry the depth of information

 which would impart actual knowledge on the Government. See Bagley, 212 F.R.D. at 564

 (“Contrary to defendant’s assertion, the statutory requirement that relators disclose ‘substantially



                                                 15
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 16 of 20 PageID #: 4727



 all material evidence and information’ does not mean that disclosure statements are ‘kitchen sink”

 documents that indiscriminately catalogue the universe of facts known to the relator. . . .”). 3 Nor

 has Defendant satisfied their burden and shown precisely how the disclosure statements are the

 best and only way to determine whether the Government had actual knowledge (Dkt. #174 at p.

 8).

         Defendant cites the First Circuit’s decision in D’Agostino for the proposition that

 awareness of the allegations is particularly relevant to the Government’s payment decision. See

 D’Agostino v. ev3, Inc., 845 F.3d 1, 7 (1st Cir. 2016) (“The fact that [the Government] has not

 denied reimbursement . . . in the wake of [the relator’s] allegations casts serious doubt on the

 materiality of the fraudulent representations that [the realtor] alleges.”). But again Defendant

 misses the mark. The First Circuit never held in D’Agostino that a realtor’s disclosure statements

 always provide substantial evidence of the Government’s actual knowledge relevant to the

 materiality determination. And it cannot be the case that—without an appropriate substantial-need

 showing—any dispute regarding materiality requires discovery of a relator’s disclosure statement.

 Yet this is effectively what Defendant asks the Court to hold (Dkt. #185 at pp. 3–4). It will not.

         The Court also notes the exceptional facts in Trinity Industries, the case Defendant heavily

 relies on. See 872 F.3d at 663. After thoroughly investigating the alleged misconduct, the

 Government released a report which found that the defendant’s conduct was immaterial and

 complied with its federal standards. Id. at 650. Defendant has not established that it has a

 substantial need to examine the contents in the disclosure statements—which are at least ordinary

 work product—in order to uncover analogous evidence of actual knowledge or continuous

 approval for its materiality argument.          As explained, the Court is unconvinced that such


 3
  And even if it did, the Court notes that the Government’s actual knowledge would merely be strong evidence—it
 would not be dispositive to the materiality determination.

                                                      16
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 17 of 20 PageID #: 4728



 information provides the Defendant with a substantial need for the disclosure statements’ factual

 portions.

 III.   Waiver

        Defendant argues both that Relators waived any applicable privilege over their disclosure

 statements and that the common-interest doctrine cannot independently protect the statements from

 production (Dkt. #169 at pp. 8–9). Defendant’s first argument is incorrect. And though its second

 argument is a correct statement of the law, because Relators have shown that the disclosure

 statements are at least ordinary work product, the common-interest doctrine operates to preclude

 any argument that Relators waived this privilege by providing their disclosure statements to the

 Government.

             Relators Did Not Waive Privilege by Opposing Summary Judgment

        Defendant argues that Relators waived any claim of privilege by using the disclosure

 statements as a “sword” to defeat summary judgment. The Court disagrees.

        Defendant stretches to say that Relators used the disclosure statements as a sword. It was

 actually Defendant who placed the disclosure statements “at issue” by moving for summary

 judgment on the public-disclosure bar. C.f. Benevis, LLC V. Mauze & Bagby, PLLC, No. 5:12-

 CV-36, 2015 WL 12763537, at *17 (S.D. Tex. Dec. 14, 2015) (holding Defendant placed pre-

 advertising state of mind “at issue” by referencing certain privileged documents). Moreover, the

 Court is unconvinced that Relators have selectively presented the contents of the documents like

 Defendant alleges, thus waiving any and all applicable privilege (Dkt. #169 at pp. 8–9). Relators

 did not rely on the disclosure statements themselves to advance their original-source argument.

 Instead, they argued that their knowledge and independent observations of alleged violations—

 which they had before ever filing the disclosure statements—qualified them as original sources.



                                                17
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 18 of 20 PageID #: 4729



 Defendant apparently argues that because Relators subsequently placed this information in the

 disclosure statements, Relators turned the disclosure statements into a sword. The Court disagrees.

        Additionally, the Government and Relators rightfully note that relators should not be

 discouraged from providing detailed and comprehensive disclosure statements to the Government.

 Accepting Defendant’s waiver argument would do just that. In Ocwen, the Court remarked that

 “[p]ublic policy favors the full and frank communication between Relators and the Government

 concerning the prosecution of the case, and as such, the communications must be protected from

 disclosure.” Ocwen, 2015 WL 4609742 at *3. Other courts agree. See, e.g., United States ex rel.

 Univ. Loft Co. v. AGS Enters., Inc., No. SA-14-CA-528-OLG, 2016 WL 9462335, at *7 (W.D.

 Tex. June 29, 2016) (quoting Ocwen, 2015 WL 4609742 at *3); United States ex rel. Law Project

 for Psychiatric Rights v. Matsutani, No. 3:09-CV-0080-TMB, 2010 WL 11515341, at *4 (D.

 Alaska Sept. 14, 2010) (“[R]elators should be encouraged to prepare ‘thorough and helpful

 disclosure statements’ to allow the Government to make sound intervention decisions.”); Bagley,

 212 F.R.D. at 565 (“[C]lassifying disclosure statements as opinion work product…encourages

 relators to include everything that might help the government in evaluating the case. . . .”).

        Were the Court to agree with Defendant and find waiver under these circumstances, a

 defendant would be encouraged to seek summary judgment on the public-disclosure bar, and

 then—so long as a relator argued that the original-source exception applied—would immediately

 gain access to the entire disclosure statement in discovery, whether it be ordinary work product or

 opinion work product. The Court does not believe Defendant employed that strategy here, but

 ruling that Relators’ waived any privilege by claiming original-source status to defeat summary

 judgment would nonetheless allow for this style of gamesmanship moving forward. The Court




                                                  18
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 19 of 20 PageID #: 4730



 concludes that Relators have not waived privilege by referencing the disclosure statements when

 opposing Defendant’s motion for summary judgment on the public-disclosure bar. 4

              Common-Interest Doctrine

          “Despite its name, the common interest privilege is neither common nor a privilege.

 Instead, it is an extension of the attorney-client privilege and of the work-product doctrine.” Ferko,

 219 F.R.D. at 401. While Defendant is correct that the common-interest doctrine itself cannot

 provide an independent basis for protecting Relators’ disclosure statements, many courts—

 including this one—have held that relators do not waive any pre-existing privilege by filing their

 disclosure statements with the Government. Ocwen, 2015 WL 4609742, at *3; United States ex

 rel. Purcell v. MWI Corp., 209 F.R.D. 21, 26–27 (D.D.C. 2002); United States v. Medica-Rents

 Co., No. CIV.A. 4:00-CV-483-Y, 2002 WL 1483085, at *2 (N.D. Tex. June 21, 2002). So too

 here. Relators did not waive work-product protection by providing their disclosure statements to

 the Government.

                                                  CONCLUSION

          It is therefore ORDERED that Defendant JPMorgan Chase’s Motion to Compel the

 Production of Relators’ Disclosure Statements (Dkt. #169) is hereby DENIED.


 4
   Defendant also argues that Relators waived privilege because they did not respond to two of its arguments in
 Relators’ initial response (Dkt. #185 at pp. 1–2). Specifically, Defendant claims that Relators did not respond to
 Defendant’s original-source argument or to Defendant’s argument that Relators used the statements as a sword. First,
 the Court is unconvinced Relators failed to respond to Defendant’s original-source argument because Relators
 emphasized in their response that the information they provided in interrogatories, depositions, and other materials
 obviated any substantial need Defendant had. Second, Defendant provides no case law for its assertion that a party
 can entirely waive work-product protection because it failed to respond to a specific argument—despite generally
 claiming privilege on similar grounds.

 The Court also notes the importance of work product to the adversarial system. See Hickman v. Taylor, 329 U.S. 495,
 510–11 (1947); see also S. Ry. Co. v. Lanham, 403 F.2d 119, 126 (5th Cir. 1968) (“The work product exception is
 based on the public policy of preserving the independence of lawyers through the avoidance of unwarranted intrusion
 into their private files and mental processes.”). And as stated above, disclosure statements deserve protection in order
 to encourage full communication between the Government and realtors. To find that Relators waived privilege by not
 addressing a certain sub-argument—despite Relators claiming work-product protection on other grounds—values
 form over substance and is contrary to the policy of generally protecting work product.

                                                           19
Case 4:16-cv-00395-ALM Document 209 Filed 06/17/20 Page 20 of 20 PageID #: 4731

  SIGNED this 17th day of June, 2020.




                            ___________________________________
                            AMOS L. MAZZANT
                            UNITED STATES DISTRICT JUDGE




                                        20
